Case: 16-50906      Document: 00514157882         Page: 1    Date Filed: 09/15/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-50906                                FILED
                                  Summary Calendar                      September 15, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
BENEDICT EMESOWUM,

                                                 Plaintiff-Appellant

v.

ADAM ZELDES; JOHN DOE; CITY OF SAN ANTONIO; GRANT
RUEDEMANN,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:15-CV-831


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Benedict Emesowum appeals the dismissal without an evidentiary
hearing of his 42 U.S.C. § 1983 suit arising from his arrest at a bus terminal
and claiming that the defendants violated his constitutional rights in several
regards. He does not challenge the district court’s several motion rulings
contained in the order at issue and has, therefore, abandoned any such



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50906     Document: 00514157882      Page: 2   Date Filed: 09/15/2017


                                  No. 16-50906

challenges. See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993) (recognizing
that even pro se litigants must brief arguments to preserve them); FED. R. APP.
P. 28(a)(8).
      We review the dismissal for failure to state a claim de novo, applying the
standard used to review a dismissal under Federal Rule of Civil Procedure
12(b)(6). Hart v. Hairston, 343 F.3d 762, 763-64 (5th Cir. 2003). Emesowum,
whose brief consists of conclusory assertions and is entirely devoid of record
citations, fails to show that the district court erred. See id.
      AFFIRMED.




                                         2